Appellant's motion for rehearing helpfully calls attention to the inadvertent recitation in two places in this court's original opinion that the lands referred to in the note and deed of trust here involved lay in Harris County; it should have recited that they were in Harrison County.
The motion then itself errs in assuming that the situs of the land — so by a mere slip of the pen erroneously stated — had anything to do with the rationale either of that opinion or of the decision it evidenced; basing a further ill-grounded presumption upon that unsound premise, it proceeds to ably and earnestly urge that, since the lands sought to be foreclosed upon in the suit are in fact situated in Harrison County rather than in Harris County, subdivision 14 of R.S. Article 1995 mandatorily required the removal of the cause to such county in which the lands are situated.
The well-nigh obvious vice in this position is twofold:
(1) As indicated supra, the appellee's suit having merely been one for the foreclosure of a deed of trust lien — and not in any sense either one to recover an interest in land, or seeking the cancellation of a right-of-way contract — the location of the land had nothing to do with the venue-facts held to have been determinative in this instance, under the authority of Sampson v. Gandy, Tex. Civ. App.116 S.W.2d 767; it would serve no useful purpose to again detail those facts here, since they were given originally, and the rule of law applicable to them is plainly stated at page 772 of the Gandy opinion.
(2) As just recited, this cause in no sense involved either an action to recover an interest in land, or to cancel a right-of-way contract, wherefore it did not come within the purview of the invoked subdivision 14 of Article 1995.
The motion for rehearing will be overruled.
Overruled.
PLEASANTS, C. J., absent.